In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana

         _________________________

              No. 06-11-00244-CR
        ______________________________


    MISTY LAVERNA DALE MAYO, Appellant

                          V.

         THE STATE OF TEXAS, Appellee



   On Appeal from the 354th Judicial District Court
                Hunt County, Texas
               Trial Court No. 26,277




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                            MEMORANDUM OPINION

            Misty Laverna Dale Mayo entered an open plea of guilty to all fourteen charges spread

across five cases tried together in Hunt County, Texas. The multiple counts included charges for

injury to a child, indecency with a child by contact, sexual assault of a child, and aggravated

sexual assault of a child.1 The trial court accepted her plea, found her guilty on all counts, and

ultimately sentenced her to various terms of confinement ranging from ten to fifty years each.

After finding errors in the judgments regarding whether the sentences for the eight charges

contained in the last two cases were to be served concurrently or consecutively, the trial court

attempted to correct the errors by entering nunc pro tunc judgments with revised sentencing

instructions.


1
    The five cases before us on appeal, all resolved by opinions issued today, are as follows:

        Appeal Case         Trial Case                     Count: Offense                        Sentence   Sentence
          Number             Number                                                                          Group
      06-11-00243-CR        26,276        Count 1: injury to a child                             10 years
                                          Count 2: injury to a child                             10 years
      06-11-00244-CR        26,277        Count 1: injury to a child                             10 years
                                                                                                               A
                                          Count 2: injury to a child                             10 years
      06-11-00245-CR        26,278        Count 1: aggravated sexual assault of a child          50 years
                                          Count 2: aggravated sexual assault of a child          50 years
      06-11-00246-CR        26,279        Count 1: indecency with a child by contact             20 years
                                          Count 2: indecency with a child by contact             20 years
                                                                                                               B
                                          Count 3: aggravated sexual assault of a child          50 years
                                          Count 4: aggravated sexual assault of a child          50 years
      06-11-00247-CR        26,303        Count 1: indecency with a child by contact             20 years
                                          Count 2: sexual assault of a child                     50 years
                                                                                                               C
                                          Count 3: sexual assault of a child                     50 years
                                          Count 4: sexual assault of a child                     50 years



                                                             2
       Here, Mayo appeals from her two convictions in trial court cause number 26,277. After

reviewing the record and the briefs in this case, we find that Mayo failed to raise a point of error

regarding these convictions.

       Accordingly, we affirm the trial court’s judgment.




                                              Bailey C. Moseley
                                              Justice

Date Submitted:        June 4, 2012
Date Decided:          June 7, 2012

Do Not Publish




                                                 3